PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/325,255
Filing Date: 10 Jan 2017
Appellant(s): Boehm et al.



__________________
Melissa E. Patterson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1-4, 6-9, 11, 12, 14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bridge, Jr. et al. (US 2014/0365734) and in view of Reams (US 6,438,660), Examiner’s Official notice, Choi et al. (US 2011/0119450) and Rudelic et al. (US 2011/0307653) and Kanapathipillai et al. (US 2014/0215191).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bridge, Jr. et al. (US 2014/0365734), Reams (US 6,438,660), Choi, Rudelic and Examiner’s Official notice as applied to claim 11 above, and further in view of Janakiraman et al. (US 6,374,331).

(2) Response to Argument
I.	Assertion of Admitted Prior Art:
The Appellant notes that the Appellant disagrees with the assertion of admitted prior art and then goes on to cite various paragraphs from the previous Office Actions during the prosecution of the application.
The Examiner would like to point out that the Appellant objected the Examiner’s use of Official Notice for rejection of the claims on November 06, 2018 and simply stated that “it is never appropriate to rely solely on ‘common knowledge’ in the art 
MPEP § 2144.03 (c) requires: To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).
Since the Appellant failed to provide any supposed errors in the rejection of the claims relying on Official Notice and also provided evidentiary references to prove that the facts the Examiner is relying upon are capable of providing instant and unquestionable demonstration as being well-known, the Examiner kindly requests to 
The Appellant also argues (appeal brief page 11) that “In doing so, the rejection appears to rely on five cited references and a single Examiner’s Official Notice, while in actuality, the rejection relies on eight separate sources to teach these claims. Not only is this unreasonable “obviousness” rejection that clearly relies on hindsight reasoning and there is no motivation to combine each of these references.” 
In response to applicant’s argument above that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Court has upheld the rejection of claims using 13 different references in In re Gorman. Thus, the Appellant’s argument that use of eight separate references is unreasonable and relies on hindsight reasoning is not persuasive.

II. 	Claim Objection
As noted by the Appellant, the claims were amended to overcome the objections to the claims and the Examiner has agreed to enter the amendments to the claims.

III.	Claim Rejections – 35 U.S.C. §103
A. 	Inappropriate Hindsight Reasoning used to Reject the Claims
The Appellant argues that the (shows the mapping of claimed limitations with various references used) if Appellant were to assume, arguendo, that the references a nonvolatile [Rudelic] virtual page [Examiner's Official Notice] mapped to a nonvolatile physical page in a nonvolatile main memory accessible by both the first core and the second core [inherent from Bridge]."
In other words. Bridge describes that "two requesters 110-112 generate read and write access request for both local (cached) data in the other requester." Bridge, paragraph 28. Instead of generating a "read and write access request," the Office Action asserts that a person of skill in the art would change the "read and write access request" operation to a request "to migrate," as allegedly taught by Choi. Then, the reasonable person would allegedly be motivated to look back to Bridge to alter the request to be related to "the cache line" and two completely separate references to teach that the cache line is being associated to "a nonvolatile" something in Rudelic and that nonvolatile something being a "virtual page" as taken by Official Notice. Then, after the mashup of references has formed the haphazard "request," the person of skill in the art would allegedly be motivated to look back to Bridge for an inherent teaching that the nonvolatile virtual page is mapped to a "nonvolatile physical page in a nonvolatile main memory accessible by both the first core and the second core."
Appellant respectfully disagrees with this and other rejections of the Office Action mailed August 24, 2020. Each of the cited references arguably teach a solution to a 
Examiner’s Response: The Appellant has misconstrued the rejection of the claim 1. First of the Examiner would like to note that the primary reference Bridge does not teach the limitation “virtual” and therefore anywhere the limitations “a virtual page”; “a nonvolatile virtual page” and “virtual address” are used, the Examiner has taken Official Notice. The Appellant has noted that Rudelic reference is used for rejection of the claimed limitation highlighted above is not persuasive. The Rudelic reference is only used to teach limitation “a write-back bit” and nowhere else. As noted above, Bridge in entire disclosure use the term “address” and according to BRI the claimed limitation can be interpreted as a physical address as well as a virtual address. Since there is no express recitation of the limitations “a virtual page”; “a virtual nonvolatile page” and “a virtual address”; the Examiner took the Official Notice saying that the use of virtual memory is notoriously well-known feature in the field of computer memory and therefore one having ordinary skill in the art would be motivated to use “a virtual page”; “a virtual nonvolatile page” and since the virtual memory is used the address used by the Bridge can “a virtual address” and therefore the Examiner has not used any impermissible hindsight in rejecting above claimed limitations. Choi reference was used to show that processors share the data in two different ways: (1) Migratory sharing and (2) Non-migratory sharing. Choi teaches (par. [0033]): A method of reading or writing a shared cache memory in only one core (core 0 or core 1) may be applied to a multi-processor such as symmetric multi-processor. The method is called a migratory objection method or a migration method. When the migratory objection method or a migration method is applied, a migration request may be asked between the coherence management unit and the cores”. As highlighted above, Choi teaches that when a method of reading or writing a shared cache memory is applied to multi-processor system, a migration request may be asked and it is called migration objection or a migration method. Bridge uses a multi-processor system with shared cache memory and teaches a method of reading or writing a shared cache in a multi-processor system. Thus, one having ordinary skill in the art would be motivated to utilize teachings of Choi and use a migration request to read or write data in similar system taught by Bridge. Choi (par. [0034]) further teaches: “a migratory sharing method is a method suggested to reduce a write invalidate request”. Choi also uses cache coherency protocol MESI (par. [0039]) similar to Bridge. Thus, Bridge and Choi are from same field of endeavor of multi-processor system using shared cache and Choi provides motivation use “a request to migrate cache line” so that a subsequent write invalidate requests are reduced and therefore improves the performance of the system. Here, the Examiner would like to note that Examiner’s use of Official Notice is only used to fill minor gap of use of “virtual memory” which notoriously well-known in the art as the evidence provided by the Examiner (a book, Wikipedia and Microsoft Computer Dictionary). The combination of Bridge and Choi teach use of “a request to migrate a cache line” provides a benefit of reducing write invalidate requests which in turn improves the system efficiency by reducing number of transactions/requests being issued in case of 

B. Claim 1 recites "in response to the request to migrate the cache line: determining if the cache line is associated to a nonvolatile virtual page mapped to a nonvolatile physical page in a nonvolatile main memory accessible by both the first core and the second core"

The Appellant argues: “Bridge generally describes "methods and mechanisms for reliability using data storage media" including persistent memory. Bridge, paragraphs 8-9. In Bridge's implementation, "a computing system includes multiple sources for generating memory access requests. The sources may include multiple threads within a processor." Id., paragraph 10. Additionally, "for a given data block corresponding to a write access request to the persistent memory, a cache controller prevents any read access of a copy of the given data block in an associated cache.
The cache controller may prevent any read access while detecting an acknowledgment that the given data block is stored in the persistent memory is not yet received." Id., paragraph 11. Reams describes that data may be written back to a main memory in response to certain events occurring, the writeback does not occur as a result of the determination of the cache line being clean or dirty. Reams, col. 1, lines 20-40. The "various events" noted in Reams do not include making any type of determination with respect to the state of the cache line. Id.”
Examiner’s Response: Here it is noted that the rejection of claims is 35 U.S.C. 103 rejection and therefore the claimed limitations as a whole must be taught by combination of references. The Appellant is attacking references individually. The Appellant points here that Reams describes that data may be written back to main memory in response to certain events occurring, the write back does not occur as a result of the determination of the cache line being clean or dirty. The Examiner respectfully disagrees with fact. As noted in the rejection in Office Action (dated: August 24, 2020, pages 9, 10) Bridge teaches writing back modified data (e.g., marked with state “persistent dirty PD”) when certain event occurs such as when timer or count reaches particular limit or when the filled capacity of the cache reaches certain threshold. Reams (col. 1, lines 45 – 60) teaches: “the processor may write modified data to its cache memory without immediately writing modified data to main memory…In order to maintain coherency, the modified data is later written back to the main memory in response to various events.  For example, a writeback cache may write the data back to main memory when: a) a first processor requests the use of modified data stored in the associated cache memory of a second processor, b) a cache line having modified data needs to be replaced with a different line from main memory, or c) a periodic flush of cache memory is performed in order to prevent accidental data loss”. Here the Examiner would like to point Reams clearly uses the phrase “modified data”, which indicates that the system checks whether the data is clean or modified/dirty. Reams similar to Bridge also teaches writing back “modified” or “persistent dirty PD” data when certain event occurs and one of event is same, e.g., a periodic flush similar to a timer taught by Bridge. The Examiner also explained that since Reams teaches multiple 
The Appellant further argues: In the Response mailed July 27, 2020 to the Office Action mailed March 26, 2020, Appellant asserted that Bridge and Reams failed to teach "request to migrate [a] cache line." The Office Action confirmed that Bridge and Reams fail to teach "request to migrate [a] cache line" and instead relied on Choi. Id., page 10. Choi teaches a coherence management unit 200 that can sense a "read operation" or "write operation" and a cache that is set to an "invalid state (I) to the sharing state (S)." Choi, paragraph 33 and 41. During the interview in association with the Office Action mailed March 26, 2020, Examiner Patel asserted that the "invalid state (I)" of Choi is the same as "flush" operation in claim 1.
Appellant disagreed and asserted that the "invalid state (I)" of Choi fails to teach or suggest "causing the cache line to be flushed from the first private cache of the first core to the nonvolatile main memory before migrating the cache line from the first 
In the Office Action mailed August 24, 2020, the Office Action again relies on Choi to teach migratory sharing of the data between the processor. Particularly, the Office Action asserts that the claim is directed towards "a request to migrate a cache line", which requires that when a first processor issues a request to migrate a cache line, the cache line is first read from the second processor's cache and then it is supplied/migrated to the first processor.
Bridge teaches that before reading the cache line, it is checked first whether it is modified and mapped to persistent memory and if it is then the cache line is first written back to the nonvolatile memory before being migrated/supplied to the first processor. Thus, the combination of the Choi and Bridge teach the claimed invention. Here it is also noted that according to Bridge the data is shred using MESI protocol and if the data is non-migratory shared than the modified cache line is written back to the main memory and it's state is changed from modified (M) to shared (S) and if the data is migratory then the modified cache line is first written back to the main memory and then it is provided to the requester and the state of the cache lines becomes invalid (I) at the providing processor instead of shared (S) state. The Choi reference is provided to teach that the data is shared in two ways, migratory sharing and non-migratory sharing. In migratory sharing the data is present only in one cache and therefore the target processor provides the cache line to the requester and transition the state to invalid. But if the data is modified, as per Bridge the data must be first written back to the memory 
Examiner’s Response: Here again it is noted that the Appellant is individually relying on separate references and attacking references separately. The Appellant is trying to connect the Choi reference with different limitations which Office Action never intended and noted in the rejections. Some of the portions the Appellant noted from the Office Action were there in response to argument section to try to explain the rejected claims as a whole and tried to explain that when Choi issues the request to migrate, the requesting processor 1 sends the request to migrate data to a processor 2 who has the data. The processor 2 then sends the data to a requesting processor 1 and change the state of the cache line to invalid (I) state. Transition to invalid (I) means the data is migrated to the requesting processor 1. The combination of Bridge, Reams and Choi then said to teach that when there is a request to migrate data, according Bridge it is checked whether the data is clean or modified (checking see state is PD) and if it is modified (e.g., the state is PD), then data is first written back to the memory (e.g., Reams teaches one of the condition) and then provided to the requester. Thus, the combination of Bridge, Reams and Choi teach the claimed limitations. The Appellant is individually mapping the references to individual limitations and mischaracterizes the rejection of the claims, like stating that the Examiner is relying on Choi to only teach “issuing a request to migrate data”. The Appellant also argues that Choi teaches that the state of the cache line changed from modified (M) to shared (S), however the Examiner noted in response to argument section that the portion the Appellant is relying on is related to embodiment regarding non-migratory sharing and not migratory sharing. 
Thus, the Appellant’s arguments above are not persuasive.

C. Official Notice Is Still Improper
Appellant argues: “Appellant again respectfully traverses Examiner's assertion of Official Notice. For example, the Office Action confirms that Bridge and Reams "expressly fail to teach a virtual page," and takes Official Notice that computing systems "use virtual pages (e.g. virtual memory)." However, this taking of Official Notice fails to 
As such. Appellant again traverses taking Official Notice of systems that "use virtual pages (e.g. virtual memory)" or any future taking of Official Notice of a "second core [that] comprises a table lookaside buffer (TLB) that stores virtual addresses used by software to translate physical addresses in the nonvolatile memory," as recited in amended claim 1. MPEP § 2144.03(A) asserts that Official Notice is permissible only for certain types of facts; those that are capable of instant and unquestionable demonstration as being well-known. These features of claim 1 are not covered under this very narrow definition provided by the MPEP. Further, it is never appropriate to rely solely on Official Notice as the principal evidence upon which a rejection was based. Instead, Official Notice is only appropriate for facts that are of "notorious character" and that serve to "fill in the gaps" that might exist in the evidentiary showing to support a particular ground of rejection. Id.
Thus, Appellant respectfully traverses any taking of Official Notice as common knowledge or well-known in the art, at least because data can be efficiently and effectively stored in memory without the use of virtual memory, as evidenced by the systems in at least Bridge, Reams, Choi, and Rudelic
Examiner’s Response: The Examine again respectfully disagrees with the Appellant’s traversal. First, the Examiner would like to point out that the Examiner has 
The Examiner would like point out that according MPEP § 2144.03 (c): “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.
As highlighted above, the Appellant has not provided any technical reasoning why the Official Notice is not considered to be common knowledge or well-known in the art and therefore it is considered as a general allegation. Also, as noted above and in the Office Action subsequent to Appellant’s traversal the Examiner has provided the references with the explanation and thereafter the Examiner kept mentioning in each subsequent Office Action that the Appellant can provide any evidence of error in the Examiner’s taking of Official Notice, but the Appellant never provided any such evidence nor did refuted in subsequent four Office Actions. Thus, the Appellant’s argument regarding the Examiner’s assertion of Official Notice is not persuasive and the Examiner kindly requests that the rejections be sustained.

D. Multiple Assertions of Inherent Teachings in the Office Action are Improper

The Appellant argues: The Office Action asserts multiple portions of Appellant's claims are inherent, nearly amounting to taking Official Notice in each instance.
At page 6, the Office Action asserts that "[t]he explanation above is directed to store request, however, a read/load request to read data from the DRAM or persistent memory is inherent... so it would be readily apparent... to check if the read request is directed to the DRAM or persistent memory and if the request is directed to the DRAM then according to MOESI/MESI protocol, provide the modified data from first processor's cache directly to the second processor without writing back data to main memory and if the request is directed to the persistent memory then according to MESI protocol wait till the data is written back to the persistent memory before providing the data to the second processor)." (Emphasis Added)
At page 6, the Office Action asserts that "Bridge inherently teaches in response to determining that if the cache line is clean and has not been written back to the nonvolatile main memory based at least on a cache consistency state [[and a write-back bit]] in a tag array associated with the cache line, [[migrating]] sending the cache line from the first private cache of the first core to the second private cache of the second core; and determining that if the cache line is dirty and has not been written back to the nonvolatile main memory based at least on a cache consistency state [[and a write-back bit]] in a tag array associated with the cache line, causing the cache line to be flushed from the first private cache of the first core to the nonvolatile main memory before [[migrating]] sending the cache line from the first private cache of the first core to the second private cache of the second core." (Emphasis Added)


As such, Appellant again traverses every assertion of inherency by the Office Action, at least because these features are not described in these references and the systems appear to be enabled without these additional features alleged by the Office Action. The ability to describe something as happening in the references does not mean that the feature is taught by the reference. The Office Action erroneously imports the examiner's extensive knowledge in the subject matter to fill in teachings that the references lack, which is clearly prohibited by the MPEP. Instead, the MPEP requires reliance on the teachings of the references.”
Examiner’s Response: The Appellant argues that the Office Action asserts multiple portions of the Appellant’s claims are inherent, nearly amounting to taking Official Notice in each instance. The Examiner respectfully disagrees with the fact. There is clear difference between Official Notice and inherency. It is also noted that the Examiner has explained the rejection in detail and even after the Appellant insisting that the inherency is not correct, the Examiner produced the document and provided the Protocol” means a procedure or a rule to govern 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       
/MANO PADMANABHAN/Supervisory Patent Examiner, Art Unit 2138                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.